Appellee Claude D. Carson brought this action against Corrie C. Coburn, Charles J. Senrich, Ellen I. Senrich, Louis M. Hammerschmidt and George H. Voedisch, for compensation for services as an attorney, and to foreclose a lien on certain corporate stock. Louis M. Hammerschmidt filed a cross-complaint against all the other parties to the action for attorney's fees and to foreclose a lien in his favor upon the same stock described in the complaint. Answers in general denial were filed to the complaint and cross-complaint. *Page 650 
There was a trial and finding for the plaintiff and for the cross-complaint against appellants.
Appellants filed a motion for a new trial alleging 25 reasons therefor.
It is the contention of the appellees that the brief of appellants presents no question for this court to decide, for the reason that the brief of appellants does not refer to 1, 2.  the pages and lines of the transcript where the errors upon which the appellants rely are to be found. Clause 5 of Rule 22 of the Rules of the Supreme and Appellate Court provides that the brief must contain a concise statement of so much of the record as fully presents every error and exception relied on, referring to the pages and lines of the transcript,
see Green v. Heaston, Rec. (1900), 154 Ind. 127, 56 N.E. 87. The contention of the appellees is well taken, but we have, nevertheless, examined the questions raised by appellants in their brief and find that the errors relied on by appellants are that the decision of the court is not sustained by sufficient evidence and is contrary to law, and that the damages assessed by the court are excessive. The evidence on all the questions involved is conflicting. There is some legitimate evidence to support the finding and judgment of the court, and, under such circumstances, this court will not reverse the decision and judgment of the trial court.
The judgment is affirmed. *Page 651